DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendment filed 04/22/2021. Claims 1, 11, 19 and 20 have been amended; claims 6 and 16 have been canceled.
Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art of record fails to teach: (i) wherein the ability to designate one or more sources to provide the predefined input and to prevent the one or more sources from accessing the process for a purpose other than providing the predefined input allows restricting the one or more sources from accessing resources associated with the process, and wherein the one or more sources include a reader configured to read, and send as the predefined input, data from a card used with an access control system controlling access to premises, the data identifying a holder of the card; and wherein the instructions are further configured to perform the predefined operation on behalf of the holder based on the data (Claim 1); (ii) prevent the one or more sources from performing other operations associated with the process to restrict the one or more sources from accessing resources associated with the process, and wherein the one or more sources include a reader configured to read, and send as the predefined input, data from a card used with an access control system controlling access to premises, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802.  The examiner can normally be reached on Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MINH DINH/Primary Examiner, Art Unit 2432